Title: To James Madison from John Dawson, [ca. 5 June] 1790
From: Dawson, John
To: Madison, James


Dear Sir!
[ca. 5 June 1790]
I have been favourd with your letter of the 27th. uto. inclosing some papers for which I request that you’ll accept my thanks.
I hope that the speculations on the officers and soldiers who were to the south at the close of the war have not been so extensive as you apprehended, and that the plan adopted will prevent the injury & do justice to this meritorious class of our citizens. Our clerk has already made known their claims in the public papers, & as soon as we receive the resolutions officially we shall take such steps as appear necessary to obtain the desir’d end.
The zeal & perseverance of the friends to the assumption are realy astonishing & can only be equalld, in my opinion, by the absurdity, ill policey, & injustice of the measure. All attempts will, I trust prove equally unsuccessful; altho I do not like the time at which Mr. Fitzsimons introduces his resolution for adjourning to Philadelphia, as we have heard that a private negotiation is going on between the members from the eastern & middle states—”assume the debts & we’ll go to Philadelphia—or stay where we are”—& as, from what I saw last August, I well know those tricks are sometimes play’d.
We hear that Colo Bland is very ill. Shoud he live I am realy apprehensive that he woud not be reelected, there is such a clamour raisd against him because he voted in favour of this assumption. Mr. Henry was in this town a few days ago. He had determind not to come to the assembly but hearing of this plan earnestly requested the people to elect him, which the [y] accordingly did.
In some of the papers I observe that Nath. Twining had presented a memorial to Congress, & that a report had been made, in part favourable. This man is indebted to me about £300—which I have actually paid by the sale of my property at a very low rate—as security. In April (I think) as he pasd through this state on his way to N. York, I had him arrested. He then told me of this claim against the continent, & gave me the most pointed assurances that my money shoud be paid. I scarc[e] need observe to you, that you’ll render my [sic] a very singular favour by attending to this business, & securing me as far as possible, either in cash or whatever he may receive. The inclosed note which you’ll please read & present, will authorise the payment of any money, & the nature of the debt will I hope induce him to attend to it.
I shall ever be happy in having an opportunity of rendering you similar, or any services &—am, with much respect & esteem Your friend & Sert
J Dawson
The land patents left by Mr. Twining with me have remain’d in my hands unmolested since, & may at any moment be had.

J D
